Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Eisenberg on 2/10/2021.

The application has been amended as follows: 

	In the claims:

	1. (Currently Amended) A method of establishing a connection between mobile terminating user equipment and a base station, comprising: 
	receiving, from a base station, by a mobile terminating (MT) user equipment (UE) in an idle mode, an aggregated paging message that includes a header field, the header paging at least one other MT UE; 
	determining, by the MT UE, that the aggregated paging message includes the unique identifier for the MT UE; 
	determining, by the MT UE, that the aggregated paging message is indicating that the MT UE is being paged for a voice call from a mobile originating (MO) UE and is being prioritized by an originating base station connected to the MO UE based at least in part on the page reason indicator; and 
	at least partially in response to receipt of the aggregated paging message, sending, by the MT UE to the base station, a Radio Resource Control (RRC) Connection Request message including a value in an establishment cause field of the RRC Connection Request message, the value indicating to the base station that the MT UE is requesting a connection for the voice call and a purpose of the RRC Connection Request;
	receiving from the base station, an RRC Connection Setup message in response to the value having a higher priority than a value in an RRC Connection Request from the at least one other MT UE, wherein the base station does not have sufficient resources to establish new connections for both the MT UE and the at least one other MT UE.

2. (Currently Amended) The method of claim 1, further comprising: 

3. (Original) The method of claim 2, wherein the base station is experiencing congestion and sent the RRC Connection Setup message based on a determination that the establishment cause in the RRC Connection Request message indicating that the MT UE is requesting the connection for the voice call has a higher priority than establishment causes in one or more other RRC Connection Request messages pending at the base station.

4. (Previously Presented) The method of claim 2, wherein the MO UE established a separate connection with the originating base station for the voice call using another RRC Connection Request message that included another establishment cause indicating that the MO UE requested the separate connection with the originating base station for the voice call, wherein the originating base station is the base station or another base station.

6. (Original) The method of claim 1, wherein the base station is an eNode B of an LTE network.

	7. (Previously Presented) A method of establishing a connection between mobile terminating user equipment and a terminating base station, comprising: 

	transmitting, by the terminating base station to the first MT UE, a paging message that includes a header field, the header field includes a page reason indicator indicating that the first MT UE is being paged for the voice call and a unique identifier for the first MT UE, the terminating base station including the header field in the paging message based on a determination that the first MT UE is being paged for the voice call; 
	receiving, by the terminating base station from the first MT UE, a first Radio Resource Control (RRC) Connection Request message including a first establishment cause indicating that the first MT UE is requesting a connection with the terminating base station for the voice call; 
	receiving, by the terminating base station from a second MT UE, a second RRC Connection Request message, the second RRC Connection Request message including a second establishment cause, the second establishment cause being generic; determining, by the terminating base station, that the transmission hardware of the terminating base station does not have sufficient resources to establish new connections for both the first MT UE and the second MT UE; 
	determining, based on the first establishment cause in the first RRC Connection Request message and the second establishment cause in the second RRC Connection 
	sending, by the terminating base station to the first MT UE in response to the first RRC Connection Request message having the higher priority, an RRC Connection Setup message to the first MT UE.

8. (Previously Presented) The method of claim 7, further comprising: 
establishing the connection for the voice call between the terminating base station and the first MT UE in response to the RRC Connection Setup message; and using the connection to transmit data for the voice call between the first MT UE and the MO UE.

9. (Previously Presented) The method of claim 8, wherein the wherein the MO UE established a separate connection with the originating base station for the voice call using another RRC Connection Request message that included another establishment cause indicating that the MO UE requested the separate connection with the originating base station for the voice call, wherein the originating base station and the terminating base station are the same base station or different base stations.

10. (Canceled)



12. (Original) The method of claim 7, wherein the base station is an eNode B of an LTE network.

13. (Canceled)

14. (Previously Presented) The method of claim 7, wherein the terminating base station has a prioritized list indicating that an establishment cause associated with an MT voice call has a higher priority than another establishment cause associated with general MT access and that an establishment cause associated with emergency MT access has a higher priority than the establishment cause associated with the MT voice call.
	

	15. (Currently Amended) A mobile terminating (MT) user equipment (UE), comprising: one or more processors; a radio interface; and memory storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
	receiving, from a first base station via the radio interface, while the MT UE is in a Radio Resource Control (RRC) idle mode, an aggregated paging message that includes a header field that includes a page reason indicator indicating that the MT UE is being  the aggregated paging message is associated with paging at least one other MT UE, 
	wherein the voice call is from a mobile originating (MO) UE and is prioritized by an originating base station connected to the MO UE higher than non-voice communications, the first base station different than the originating base station; 
	determining that the aggregated paging message includes the unique identifier for the MT UE; 
	at least partially in response to determining that the aggregated page message includes the unique identifier of the MT UE, sending, to the first base station via the radio interface, a RRC Connection Request message including a value in an establishment cause field, the value indicating to the base station that a connection with the base station is being requested for the voice call;
	receiving from the first base station, an RRC Connection Setup message in response to the value having a higher priority than a value in an RRC Connection Request from the at least one other MT UE, wherein the first base station does not have sufficient resources to establish new connections for both the MT UE and the at least one other MT UE.
	16. (Previously Presented) The MT UE of claim 15, wherein the operations further comprise: 



17. (Canceled)  

18. (Previously Presented) The MT UE of claim 15, wherein the MO UE established a separate connection with the originating base station for the voice call using another RRC Connection Request message that included another establishment cause indicating that the MO UE requested the separate connection with the originating base station for the voice call, wherein the originating base station is the base station or another base station.  

19. (Canceled)  

20. (Canceled)  

21. (Currently Amended) The method of claim 1, wherein the page reason indicator is a bit or flag included in the aggregated paging message.  

22. (Previously Presented) The method of claim 7, wherein the page reason indicator is a bit or flag included in the paging message and the paging message also 

23. (Currently Amended) The MT UE of claim 15, wherein the page reason indicator is a bit or flag included in the aggregated paging message.  

24. (Previously Presented) The MT UE of claim 15, wherein the RRC message is in the 3GPP TS 36.311 protocol.  

25. (Currently Amended) The MT UE of claim 15, wherein the unique identifier of the MT UE is an International Mobile Subscriber Identity (IMSI) number associated with the MT UE.  
26. (Previously Presented) The method of claim 7, wherein determination the terminating base station does not have sufficient resources includes determining that the terminating base station has a congestion condition.

	
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claims 1-4, 6-9, 11-12, 14-16, 18, 21-26, are considered allowable over prior arts since none of the prior art reference(s) taken individually or in combination particularly disclose, fairly suggests, or render obvious as stated in the italic below.

Regarding claim 1,  A method of establishing a connection between mobile terminating user equipment and a base station, comprising: 
	receiving, from a base station, by a mobile terminating (MT) user equipment (UE) in an idle mode, an aggregated paging message that includes a header field, the header field comprising a page reason indicator and a unique identifier for the MT UE, the aggregated paging message associated with paging at least one other MT UE; 
	determining, by the MT UE, that the aggregated paging message includes the unique identifier for the MT UE; 
	determining, by the MT UE, that the aggregated paging message is indicating that the MT UE is being paged for a voice call from a mobile originating (MO) UE and is being prioritized by an originating base station connected to the MO UE based at least in part on the page reason indicator; and 
	at least partially in response to receipt of the aggregated paging message, sending, by the MT UE to the base station, a Radio Resource Control (RRC) Connection Request message including a value in an establishment cause field of the RRC Connection Request message, the value indicating to the base station that the MT UE is requesting a connection for the voice call and a purpose of the RRC Connection Request;
	receiving from the base station, an RRC Connection Setup message in response to the value having a higher priority than a value in an RRC Connection Request from the at least one other MT UE, wherein the base station does not have sufficient resources to establish new connections for both the MT UE and the at least one other MT UE…in combination with other limitations. 

	Regarding claim 7,  A  method of establishing a connection between mobile terminating user equipment and a terminating base station, comprising: 
	receiving, by the terminating base station, an indication that a first mobile terminating (MT) user equipment (UE) is being paged for a voice call from a mobile originating (MO) UE, wherein an originating base station gives the voice call a higher priority than non-voice communications;
	transmitting, by the terminating base station to the first MT UE, a paging message that includes a header field, the header field includes a page reason indicator indicating that the first MT UE is being paged for the voice call and a unique identifier for the first MT UE, the terminating base station including the header field in the paging message based on a determination that the first MT UE is being paged for the voice call; 
	receiving, by the terminating base station from the first MT UE, a first Radio Resource Control (RRC) Connection Request message including a first establishment cause indicating that the first MT UE is requesting a connection with the terminating base station for the voice call; 
	receiving, by the terminating base station from a second MT UE, a second RRC Connection Request message, the second RRC Connection Request message including a second establishment cause, the second establishment cause being generic; 
determining, by the terminating base station, that the transmission hardware of the terminating base station does not have sufficient resources to establish new connections for both the first MT UE and the second MT UE; 
	determining, based on the first establishment cause in the first RRC Connection Request message and the second establishment cause in the second RRC Connection Request message, that the voice call corresponding to the first RRC Connection Request message has a higher priority than the second RRC Connection Request messages; and 
	sending, by the terminating base station to the first MT UE in response to the first RRC Connection Request message having the higher priority, an RRC Connection Setup message to the first MT UE …in combination with other limitations.

	Regarding claim 15, A mobile terminating (MT) user equipment (UE), comprising: one or more processors; a radio interface; and memory storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
	receiving, from a first base station via the radio interface, while the MT UE is in a Radio Resource Control (RRC) idle mode, an aggregated paging message that includes a header field that includes a page reason indicator indicating that the MT UE is being paged for a voice call and a unique identifier of the MT UE that is separate and distinct from the page reason indicator, the aggregated paging message is associated with paging at least one other MT UE, 
	wherein the voice call is from a mobile originating (MO) UE and is prioritized by an originating base station connected to the MO UE higher than non-voice communications, the first base station different than the originating base station; 
	determining that the aggregated paging message includes the unique identifier for the MT UE; 
	at least partially in response to determining that the aggregated page message includes the unique identifier of the MT UE, sending, to the first base station via the radio interface, a RRC Connection Request message including a value in an establishment cause field, the value indicating to the base station that a connection with the base station is being requested for the voice call;
	receiving from the first base station, an RRC Connection Setup message in response to the value having a higher priority than a value in an RRC Connection Request from the at least one other MT UE, wherein the first base station does not have sufficient resources to establish new connections for both the MT UE and the at least one other MT UE…in combination with other limitations.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524.  The examiner can normally be reached on M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMER S. MIAN

Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461